Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 11/03/2020 has been entered. Claims 1 – 2 remain withdrawn. Claims 1 – 14 remain pending.
The amendment to claims 3 – 14 regarding the tensile strength has overcome the 112(b) rejection previously set forth. The rejection is withdrawn. The amendment finds support in at least [0017]


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO2013/061545, using US2014/0360632 as the English translation) in view of Suzuki (JP2001-140021, using espacenet as the English translation) and Nozaki (US2014/0234658).

Regarding claim 3, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.8 – 2.3%
[0029, 0030]
Falls within
Manganese (Mn)
2.0 – 10.0% 
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1]. Hasegawa further discloses that the cold-rolling may be performed after the heat treatment (i.e. a first cooling takes places) [0056]
Second heating treatment (annealing) in which the steel sheet is heated up to the Ac1-30⁰C to Ac1+100⁰C temperature range, which overlaps with the claimed range of 600 – 830⁰C for 1 min (60 s) or more, which overlaps with the claimed range [0058 – 0060]
Hot-dip galvanizing treatment in a temperature range of 440 – 500⁰C. Given that the hot-dip galvanizing treatment is at a lower temperature than the second heating treatment/annealing step of Hasegawa, it is interpreted that this meets broadest reasonable interpretation of the second cooling and galvanizing treatment steps [0061, 0062]
Hasegawa does not explicitly teach the presence of nitrogen, the atmospheric conditions in the heating steps, nor the second pickling step in which the pickling loss is 0.03 – 5.00 g/m2

Suzuki teaches a method for manufacturing a high-strength galvanized steel with excellent coating stickiness for use in automobile bodies [title, 0001]. Suzuki further teaches similar method steps of hot rolling, pickling, a first heating step, followed by a second pickling, in which the pickling loss is 0 10 g/m2 in terms of Fe, and a second heating step, prior to galvanizing [0010, 0013]. Suzuki further teaches that when the pickling loss is between 0.05 – 5 g/m2, the plating properties and the chemical conversion is good [0014, 0020, Fig 1]. 
Suzuki further teaches that the atmosphere in the first heating step may be reducing atmosphere with a hydrogen content of 1 – 100 vol% [0025] and specifically teaches conditions in table 2 in which the hydrogen content is 3 vol% and the dew point is -25⁰C, which both fall in the claimed range of the first heating step [Table 2]. Suzuki also discloses that the atmosphere in the second heating step has a dew point 0 to -50⁰C and a hydrogen content of 1 – 100 vol% [0027] and specifically teaches conditions in Table 3 in which the hydrogen content is 5% and the dew point is -35⁰C, which falls within the claimed range of the second heating step [Table 3]. 

Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the second pickling step (with a weight loss of 0.05 – 5 g/m2) between 
Additionally, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the atmospheric conditions in the first and second heating step of Suzuki, and used them in the first and second heating steps of Hasegawa to achieve the predictable result of a high-strength galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Finally, in regards to the overlapping ranges taught in Hasegawa and Suzkui, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Hasegawa in view of Suzuki does not explicitly teach the presence of nitrogen. 
Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki teaches a similar method of making including hot rolling, pickling, cold rolling, and annealing, prior to galvanization [0049]. Nozaki further teaches that nitrogen is forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01% [0108]. However, Nozaki further teaches that that a small amount of 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have added an amount of nitrogen as taught by Nozaki, to the composition of Hasegawa and controlled the amount in order improve welding properties while avoiding the negative effects of high nitrogen and the negative effects/costs of removing all the nitrogen from the steel. 
	In regards to the overlapping ranges taught in Nozaki, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 4, Hasegawa in view of Suzuki and Nozaki teaches the invention as applied above in claim 3. Hasegawa further teaches that cold rolling may be performed after the first heat treatment at a reduction of 20% or greater, which overlaps with the claimed range. Given that the first heat treatment of Hasegawa is performed above the recrystallization temperature and cold rolling is rolling performed under the recrystallization temperature, it is interpreted that a cooling step would be performed between the first heating step and cold rolling step of Hasegawa. 

Regarding claims 5 and 6, Hasegawa in view of Suzuki and Nozaki teaches the invention as applied above in claims 3 – 4, respectively. Hasegawa further teaches that an alloying treatment may be performed after the galvanization treatment [0061, 0069]

Regarding claims 7 – 10, Hasegawa in view of Suzuki and Nozaki teaches the invention as applied above in claims 3 – 6, respectively. Hasegawa further teaches at that aluminum is present in an amount .


Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO2013/061545, using US2014/0360632 as the English translation) in view of Nozaki (US2014/0234658)

Regarding claim 11, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.8 – 2.3%
[0029, 0030]
Falls within
Manganese (Mn)
2.0 – 10.0% 
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1].

Hasegawa does not explicitly teach the presence of nitrogen or the atmospheric conditions in the heating step.
Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki teaches a similar method of making including hot rolling, pickling, cold rolling, and annealing, prior to galvanization [0049]. Nozaki further teaches that nitrogen is forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01% [0108]. However, Nozaki further teaches that that a small amount of N is preferable for welding and that minimization of N below 0.0005% leads to high manufacturing costs [0108]. This leads to an approximate range of 0.0005 – 0.01%, which overlaps with the claimed range.
Nozaki also teaches that during the annealing step prior to galvanization the atmosphere is controlled in order to control the oxides on the surface of the steel sheet [0175]. Nozaki further teaches that a common annealing condition applied is a dew point of -20⁰C or higher, which overlaps with the claimed range, and a hydrogen concentration of 20% volume or less, which overlaps with the claimed range [0175].
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have added an amount of nitrogen as taught by Nozaki, to the composition of Hasegawa and controlled the amount in order improve welding properties while avoiding the negative effects of high nitrogen and the negative effects/costs of removing all the nitrogen from the steel. 
prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
In regards to the overlapping ranges taught in Nozaki, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 12, Hasegawa in view of Nozaki Teaches the invention as applied above in claim 11, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].


Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO2013/061545, using US2014/0360632 as the English translation) in view of Nozaki (US2014/0234658).

Regarding claim 13, Hasegawa teaches a method for manufacturing a high strength steel sheet with a tensile strength of 980 MPa or more, which falls within the claimed range [Abstract] that is hot-dip galvanized [0015]. Hasegawa teaches the steel sheet has a composition of (in mass %):
Element 
Claimed Invention
Hasegawa 
Reference
Relationship
Carbon (C)
0.03 – 0.25%
0.07 – 0.25%
[0027, 0028]
Falls within
Silicon (Si)
0.01 – 3.0%
0.8 – 2.3%
[0029, 0030]
Falls within
Manganese (Mn)
2.0 – 10.0% 
3.8 – 8.0%
[0031, 0032]
Falls within
Phosphorus (P)
0.001 – 0.1%
0.1% or less 
[0033, 0034]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.02% or less
[0035, 0036]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
*
- 
- 
Titanium (Ti)
0.005 – 0.2%
0.005 – 0.2% 
[0042, 0043]
Overlaps
Iron (Fe)
Balance
Balance
-
- 


Hasegawa further teaches the method steps of: 
Hot rolling [0049]
Pickling [0049]
Cold rolling and a heat treatment in which the temperature ranges from Ac1 to Ac1+100⁰C, which overlaps with the claimed range of 650 – 850⁰C, and held for preferably 30 min (1800 s) or more, which overlaps with the claimed range [0049, 0057, Table 1].
Hasegawa further discloses that the cold-rolling may be performed after the heat treatment (i.e. a first cooling takes places) [0056] and that the cold rolling reduction is 20% or greater, which overlaps with the claimed range. 

Hasegawa does not explicitly teach the presence of nitrogen and the atmospheric conditions in the heating step. 
Nozaki teaches a galvanized steel sheet with a high tensile strength and a method of making thereof for use in automobiles [abstract, 0001, 0003]. Nozaki teaches a similar method of making including hot rolling, pickling, cold rolling, and annealing, prior to galvanization [0049]. Nozaki further teaches that nitrogen is forms coarse nitrides and deteriorates bendability and therefore must be suppressed to a level below 0.01% [0108]. However, Nozaki further teaches that that a small amount of N is preferable for welding and that minimization of N below 0.0005% leads to high manufacturing costs [0108]. This leads to an approximate range of 0.0005 – 0.01%, which overlaps with the claimed range.
Nozaki also teaches that during the annealing step prior to galvanization the atmosphere is controlled in order to control the oxides on the surface of the steel sheet [0175]. Nozaki further teaches that a common annealing condition applied is a dew point of -20⁰C or higher, which overlaps with the claimed range, and a hydrogen concentration of 20% volume or less, which overlaps with the claimed range [0175].
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have added an amount of nitrogen as taught by Nozaki, to the composition of Hasegawa and controlled the amount in order improve welding properties while avoiding the negative effects of high nitrogen and the negative effects/costs of removing all the nitrogen from the steel. 
Furthermore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken annealing conditions of hydrogen concentration and dew point as taught in Nozaki, and added them to the heating step of Hasegawa to achieve the predictable result of a galvanized steel sheet. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
	In regards to the overlapping ranges taught in Nozaki, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 14, Hasegawa in view of Nozaki teaches the invention as applied above in claim 13, respectively. Hasegawa further teaches at that aluminum is present in an amount of from 0.2 – 1.0%, which falls within the claimed range for aluminum and meets the claim limitation of at least one element [0038, 0039].

Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. 	

In response to applicant’s argument on page 11 – 12, (Response “A.”), that the modification of Hasegawa’s method would render Hasegawa’s method unsatisfactory for its unintended purposes because Suzuki teaches that heating a steel with 3.5% Mn leads to a steel sheet with poor plating adhesion, the examiner respectfully disagrees. Specifically, Hasegawa discloses that following galvanization, the coating deposition is 35 – 45 g/m2 [0069]. Likewise, Suzuki discloses in [0029] that the coating weight was 40 g/m2, which is substantially similar in coating amount to Hasegawa. Therefore, 
In response to applicant’s argument on page 13 – 14, (Response “B”), that a person of ordinary skill in the art would not be motivated to modify Hasegawa’s heating step to including the annealing atmosphere of Nozaki’s or that there would be a reasonable expectation that the modified process would be suitable for concentrating Mn in austenite, the examiner respectfully disagrees. Firstly, the combining of prior art elements to achieve nothing more than predictable results does not require a explicit disclosure of motivation to combine (See MPEP 2143 I A). Additionally, the heating step of Hasegawa would necessarily have some sort of atmosphere present, even if said atmosphere is not disclosed. Both Hasegawa and Nozaki disclose methods for producing hot-dip galvanized steels with similar strength [Hasegawa, Abstract; and ; Nozaki, 0059] and coating amounts [Hasegawa, 0069; and ; Nozaki, 0086, 0205]. Additionally, Hasegawa only discloses [0056 – 0057] that the temperature and time, which is not being modified by Nozaki, affects the movement of Mn in to austenite. 
Therefore, there would be a reasonable expectation that the combination/addition of the hydrogen concentration and dew point of Nozaki to the heating step of Hasegawa would result in nothing more than predictable results given that Nozaki and Hasegawa both result in similar strengths and coating amounts. Additionally, it would be reasonably expected that the atmospheric conditions would be suitable for concentrating Mn into austenite, given that Hasegawa only discloses that temperature and time affect the Mn into austenite, which is not modified by Nozaki. 


Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731